

117 HRES 526 IH: Congratulating the Tampa Bay Lightning for winning the 2021 Stanley Cup Final.
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 526IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Ms. Castor of Florida (for herself, Mr. Bilirakis, Mr. Buchanan, Mr. Crist, Mr. C. Scott Franklin of Florida, and Mr. Steube) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the Tampa Bay Lightning for winning the 2021 Stanley Cup Final.Whereas, on July 7, 2021, the Tampa Bay Lightning won the 2021 National Hockey League Stanley Cup Final at Amalie Arena in Tampa;Whereas back-to-back years, the Lightning repeat as Stanley Cup champs, this time, at home in a 9-month span;Whereas the Lightning won a second straight Stanley Cup Wednesday night with a 1–0 victory in Game 5 against the Canadiens to seal a 4–1 series win and made Tampa Bay just the second team since the salary cap era began in 2005–2006 to win back-to-back Stanley Cups, joining the 2016–2017 Pittsburgh Penguins;Whereas community heroes were recognized at every Tampa Bay Lightning game;Whereas when the Tampa Bay Lightning play, it is electrifying;Whereas Pat Maroon became the first player in nearly 40 years to win the Cup in three consecutive seasons;Whereas Maroon won his third straight Cup, including last season with the Lightning and 2018–2019 with the Blues;Whereas no big-time team has ever gone back-to-back in Tampa Bay like the Lightning have done;Whereas the Lightning are third in the National Hockey League (NHL) in regular-season victories and are now one of four teams to have won two Stanley Cups in that time;Whereas Andrei Vasilevskiy ended the season with his record fifth straight series-clinching shutout in the playoffs;Whereas Vasilevskiy, who made 22 saves in the victory, won the Conn Smythe Trophy as the postseason’s most valuable player, a rarity for a goaltender; Whereas Vasilevskiy claimed the postseason Most Valuable Player award after the Lightning’s 1–0 win over the Montreal Canadiens, repeating as Stanley Cup champions, becoming the first goaltender born outside of North America and the third Russian to win the honor, and the third goalie in NHL history to post multiple shutouts in Stanley Cup clinching games;Whereas Vasilevskiy is also the first goaltender since the Canadiens’ Ken Dryden to play in every playoff game en route to back-to-back Stanley Cups (1977–1978);Whereas Vasilevskiy becomes the 16th goalie to win the award and the first Lightning goaltender to do so;Whereas Vasilevskiy won the Conn Smythe Trophy, and is the first goaltender to win the award since the Kings’ Jonathan Quick in 2012;Whereas rookie forward Ross Colton and defenseman David Savard, acquired at the trade deadline, connected for the game’s only goal with 6:33 left in the second period;Whereas the Lightning won a puck battle against the near boards, and the puck landed with Savard along the far side, and once the Lightning won possession, Colton won a joust with Canadiens defenseman Joel Edmundson for positioning in front of the net, and he redirected Savard’s pass through traffic into the back of the net;Whereas the Lightning have not lost back-to-back games at any point over their last two playoff runs, moving to 14–0 on Wednesday following the Game 4 overtime loss in Montreal;Whereas first-line mate Brayden Point had a playoff-high 14 goals and scored in 9 consecutive games;Whereas Victor Hedman, last season’s Conn Smythe winner, led all defensemen with 18 points;Whereas the Lightning have dominated the NHL over the past seven seasons in ways few teams can: six playoff berths, five conference final appearances, three Stanley Cup Finals appearances, and two Cups;Whereas defenseman Ryan McDonagh dug the puck out of a scrum along the leftside boards and passed to Savard, who skated to the right faceoff dot, and Savard sent a shot-pass into the slot for Colton, who one-timed the puck past Price to put the Lightning ahead with 6:33 to play in the second period; Whereas Colton redirected a David Savard pass into the slot with 6:33 remaining in the second period as Tampa Bay became the first team since Chicago in 2015 to win an NHL title on home ice; Whereas the entire roster contributed to the Stanley Cup victory: Nikita Kucherov, Andrei Vasilevskiy, Steven Stamkos, Brayden Point, Patrick Maroon, Ross Colton, Victor Hedman, David Savard, Tyler Johnson, Ryan McDonagh, Alex Killorn, Matieu Joseph, Blake Coleman, Anthony Cirelli, Mikhail Sergachev, Yanni Gourde, Erik Černák, Curtis McElhinney, Barclay Goodrow, Luke Schenn, Marián Gáborík, Jan Rutta, Christopher Gibson, Ondřej Palát, Alex Barré-Boulet, Callan Foote, Gemel Smith, Daniel Walcott, Anders Nilsson, Mitchell Stephens, Andreas Borgman, Fredrik Claesson, Brois Katchouk, Taylor Raddysh, Spencer Martin, and Ben Thomas;Whereas the Lightning defeated the Dallas Stars in September to win the Cup in the bubble in Edmonton, Alberta, and the franchise’s only other Cup title came in 2004;Whereas, in 2021, they repeated to become the fastest team ever to bag consecutive titles, doing so by a margin of nearly 3 months;Whereas star forward Nikita Kucherov was also a key factor down the stretch for the Lightning, and he joined Mario Lemiuex as the only players to lead the NHL in points in consecutive playoffs;Whereas Kucherov finished the 2021 postseason with 32 points as he tallied 8 goals and 24 assists after missing the entire regular season due to hip surgery; andWhereas the Lightning forward has recorded 66 points over the past two postseasons, which is tied for fifth-most over two consecutive postseasons: Now, therefore, be itThat the House of Representatives—(1)congratulates the Tampa Bay Lightning, and the loyal fans of the Tampa Bay Lightning, for becoming the 2021 National Hockey League Stanley Cup champions; and(2)respectfully directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to—(A)the chairman and governor of the Tampa Bay Lightning, Jeff Vinik;(B)the vice president and general manager of the Tampa Bay Lightning, Julien BriseBois; and(C)the head coach of the Tampa Bay Lightning, Jon Cooper.